In an action to recover $10,000, the retirement price of certain preferred stock owned by the plaintiff, under the defendant’s certificate of incorporation and its agreement with plaintiff, order denying plaintiff’s motion to strike out the separate defense contained in defendant’s answer affirmed, with ten dollars costs and disbursements. In our opinion, that defense is sufficient in law. (Daso v. United, Hoisting Co., Inc., 245 App. Div. 843; affd., 269 N. Y. 659.) Lazansky, P. J., Young, Hagarty, Johnston and Taylor, JJ., concur.